Dear Mr. Lutes:
You have requested an opinion of the Attorney General as to whether the statutory mandate of LSA-R.S. 33:2531 et seq. for a mandatory classified fire and police civil service system for municipalities between the populations of 7,000 and thirteen thousand is terminated when the municipality slips back below the 7,000 resident population level.
The answer is affirmative.
LSA-R.S. 33:2531 is the enabling statute which mandates police and fire civil service systems for municipalities in this range of populations:
  "Permanent appointments and promotions for paid firemen and policemen in the classified civil service as enumerated herein in all municipalities having a population of not less than seven thousand and not more than thirteen thousand, according to the last preceding decennial census of the United States for which the final report of population returns have been printed, published and distributed by the director of the census or according to a special census authorized by R.S. 1:11.1
subject to the approval of the local governing authority and verified by the state treasurer if said special census is later, and in all parishes and fire protection districts, shall be made only after certification pursuant to a general system based upon merit, efficiency and fitness, under which certificates shall be based on examinations which, so far as practical, shall be competitive, and all employees in the classified service shall be employed from those eligible under such certification."  (Emphasis added.)
A civil service system in a municipality of 7,000 people simply ceases to exist when the population is reduced to less than 7,000, for that is the threshold at which the statutory authority and mandate ceases to have legal operation.
However, actual population of Winnfield, upon which this legal event is conditioned, must be determined only by the means specified by the statute.  That is, the population in law must be that calculated by the population returns of the last preceding decennial census according to the final report of the census, which is printed, published and distributed by the director of the census.
The final report of the 1990 census has not yet been officially printed and promulgated.  Until it is, regardless of the population in fact of the City of Winnfield, the classified service for police and fire personnel would continue in legal existence until and unless the final census report is issued stating a population of less than 7,000 people for the City of Winnfield.
Further, even if the population does fall below the statutory minimum in the census report, the legislature may enact legislation "grandfathering" such fire and police civil service systems into continuing legal existence notwithstanding the decrease in population.
Trusting this to be of sufficient information, I am,
Sincerely,
WILLIAM J. GUSTE, JR.
Attorney General
BY:_________________________
CHARLES J. YEAGER
Assistant Attorney General
CJY:jv